Citation Nr: 0514276	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-36 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus (DM).

2.  Entitlement to special monthly compensation (SMP) for 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



REMAND

The veteran served on active duty from January 1970 to 
January 1972.

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claims for 
service connection for hypertension and SMP based on the loss 
of use of a creative organ, both conditions claimed as 
secondary to DM.  In that decision, the RO granted service 
connection for peripheral neuropathy of each foot and hand as 
secondary to DM, and awarded separate 10 percent ratings for 
each extremity.

In an October 2002 VA examination, the examiner noted that 
the veteran had been diagnosed with hypertension in April 
1995 and DM in May 1995.  He denied a history of renal 
disease.  As for symptoms related to erectile dysfunction, he 
stated that his main problem was "no urge."  He had 
decreased libido or sex drive for the past several years.  He 
has been given Viagra which worked.  He only occasionally had 
an inability to maintain erections adequate for intercourse, 
and had no complaints of orgasm or ejaculatory dysfunction.  
He had no studies done in the past for erectile dysfunction.  
The examiner noted blood pressure readings of 160/100 and 
158/98.  His cardio rate and rhythm were regular with no 
murmurs, clicks, or gallops.  The examiner noted that the 
veteran's high blood pressure was not likely secondary to 
diabetes since he had no prior history of diabetes 
nephropathy and that the veteran's erectile dysfunction did 
not appear to be organic in etiology.

In a statement dated in December 2002, the veteran's private 
physician, Amin Radparvar, M.D., stated that the veteran 
suffered from erectile dysfunction secondary to diabetes 
neuropathy.

The RO did not request the veteran's records of treatment 
from Dr. Radparvar.  VA has a duty of assist the veteran with 
the development of his claim including assisting him in 
obtaining any relevant private medical records identified in 
the record.  38 C.F.R. § 3.159 (2004).  The Board finds that 
the records of the veteran's treating physician, Dr. 
Radparvar, should be secured.

The veteran argues that his diabetes is causing 
complications/problems with his hypertension and that medical 
literature establishes a link between diabetes and 
hypertension.  With regard to the matter of establishing 
service connection for a disability on a secondary basis, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Thus, establishing service connection for hypertension on a 
secondary basis requires evidence sufficient to show that the 
hypertension was either (a) caused by or is (b) aggravated by 
the service-connected DM.

There is conflicting medical evidence as to whether or not 
the veteran has an erectile dysfunction secondary to diabetic 
neuropathy.  Additionally, the veteran's assertion as to 
aggravation of hypertension by his service-connected DM 
requires additional development.  The veteran must be 
afforded another VA examination to obtain an opinion as to 
whether or not he currently has an erectile dysfunction 
related to his service-connected diabetic neuropathy.  The 
Board also finds that another medical opinion is warranted to 
address the veteran's claim that his hypertension is 
aggravated by his service-connected diabetes.

In view of the foregoing, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.

1. The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have evaluated 
or treated him for hypertension and/or 
erectile dysfunction since his separation 
from the service.  After securing the 
necessary release, the RO should obtain 
these records, including a specific 
request for the veteran's records from 
Dr. Radparvar, 12401 Olive Blvd., Ste 
207, St. Louis, Missouri 63141.

2.  The veteran should be afforded a VA 
medical examination to determine whether 
his service-connected DM caused or 
aggravates his erectile dysfunction 
and/or hypertension.  The claims folder 
should be made available to the examiner 
for review before the examination.  
Following a review of the relevant 
medical records in the claims file, the 
medical history, the clinical evaluation 
and any tests that are deemed necessary, 
the examiner is asked to opine (a) 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran suffers from an erectile 
dysfunction secondary to the veteran's 
service-connected DM; and (b) whether it 
is at least as likely as not (50 percent 
or more likelihood) that the veteran's 
hypertension was caused or aggravated 
(worsening of underlying condition versus 
temporary flare-up of symptoms) by his 
service-connected DM.  In the event that 
the examiner finds that the service-
connected DM did not cause but aggravated 
any current erectile dysfunction or 
hypertension, the examiner should offer 
an opinion as to the incremental increase 
in any erectile dysfunction or 
hypertension that is proximately due to 
the service-connected DM.  If the 
requested medical opinions cannot be 
provided without resorting to pure 
speculation, it should be so noted.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
_____________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


